DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application Nos. 15/758,053; 15/758,076; and 15/758,066 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
The rejection of claims 1-5, 8, 12-15, 17, and 18 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to independent claim 1.

The rejection of claim 2 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to claim 2.

The rejection of claims 1, 8, 12, 13, 17, and 18 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to each of claims 1, 8, 12, 13, 17, and 18.

The rejection of claim 13 under 35 U.S.C. 112(d) is withdrawn in view of Applicant’s amendment to claim 13.

Applicant’s arguments, see 6-10 of Applicant’s Response, filed 11 November 2020, with respect to the rejection of claims 1-5, 8, 12-15, 17, and 18 under 35 U.S.C. 103 as being unpatentable over Blin in view of Lathrop have been fully considered and are persuasive.  The rejection of claims 1-5, 8, 12-15, 17, and 18 has been withdrawn. 

The provisional rejection of claims 1-4, 8, 12-14, 17, and 18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 15/758,053 is withdrawn in view of Applicant’s Terminal Disclaimer filed 11 November 2020.

The provisional rejection of claims 1-5, 8, 12-15, 17, and 18 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-21 of copending Application No. 15/758,066 is withdrawn in view of Applicant’s Terminal Disclaimer filed 11 November 2020.

The provisional rejection of claims 1-4, 8, 12-14, 17, and 18 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/758,076 is withdrawn in view of Applicant’s Terminal Disclaimer filed 11 November 2020.

Rejoinder
Claims 1-5, 8, 12-15, 17, and 18 are allowable. Claims 6, 7, 9-11, 16, 19, and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the election of species requirement, as set forth in the Office action mailed on 27 November 2019, is hereby withdrawn and claims 6, 7, 9-11, 17, 19, and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611